Klrkpatiugk, C. J.
We are all of opinion, that this judgment be affirmed. As to the rejection of the witness, it was a matter of discretion in the court below, which cannot be reviewed by a court of error.
PEífsriífGTON, J.
I am perfectly satisfied with the proceedings below. As to the witness, he was under [*] 14 years of age, and prima fade, incompetent. The justice examined him as to his mental capacity, and was not satisfied. How can wc say that he did wrong ? It is not a subject of review in error.
Judgment affirmed.